 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   CYMEYON HILL,                                     No. 2:20-cv-0145 AC P
12                      Plaintiff,
13          v.                                         ORDER and
14   MICHAEL SAVAGE,                                   FINDINGS AND RECOMMENDATIONS
15                      Defendant.
16

17          I.      Introduction

18          Plaintiff is a civil detainee1 proceeding pro se with a civil rights complaint filed pursuant

19   to 42 U.S.C. § 1983, and a request for leave to proceed in forma pauperis pursuant to 28 U.S.C. §

20   1915. This action is referred to the undersigned United States Magistrate Judge pursuant to 28

21   U.S.C. § 636(b)(1)(B) and Local Rule 302(c). For the following reasons, plaintiff’s request to

22   proceed in forma pauperis is granted; however, the undersigned recommends that this action be

23
     1
       Although plaintiff states he is currently incarcerated in Salinas Valley State Prison, his further
24   assertion he is a civil detainee is supported by the fact that the Inmate Locator Website operated
     by the California Department of Corrections and Rehabilitation (CDCR) does not identify
25   plaintiff as a CDCR inmate. See http://inmatelocator.cdcr.ca.gov/ (Inmate Locator website
26   operated by the California Department of Corrections and Rehabilitation). This Court may take
     judicial notice of facts that are capable of accurate determination by sources whose accuracy
27   cannot reasonably be questioned. Fed. R. Evid. 201; see also City of Sausalito v. O'Neill, 386
     F.3d 1186, 1224 n.2 (9th Cir. 2004) (“We may take judicial notice of a record of a state agency
28   not subject to reasonable dispute.”).
                                                        1
 1   dismissed without leave to amend for failure to state a cognizable claim.
 2            II.    In Forma Pauperis Application
 3            Plaintiff has submitted an affidavit and prison trust account statement that make the
 4   showing required by 28 U.S.C. § 1915(a). See ECF No. 2. Accordingly, plaintiff’s request to
 5   proceed in forma pauperis will be granted.
 6            III.   Screening of Plaintiff’s Complaint
 7                   A.      Legal Standards
 8            Although plaintiff is a civil detainee rather than a prisoner, he is proceeding in forma
 9   pauperis and his complaint is therefore subject to screening under 28 U.S.C. § 1915(e)(2)(B).
10   Under § 1915(e)(2)(B), the court must dismiss a complaint or portion thereof if the prisoner has
11   raised claims that are legally “frivolous or malicious,” “fail[] to state a claim upon which relief
12   may be granted,” or “seek[] monetary relief from a defendant who is immune from such relief.”
13   A claim is legally frivolous when it lacks an arguable basis either in law or in fact. Neitzke v.
14   Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th Cir.
15   1984).
16            “A document filed pro se is ‘to be liberally construed,’ and ‘a pro se complaint, however
17   inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by
18   lawyers.’” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97,
19   106 (1976) (internal quotation marks omitted)). See also Fed. R. Civ. P. 8(e) (“Pleadings shall be
20   so construed as to do justice.”). Additionally, a pro se litigant is entitled to notice of the
21   deficiencies in the complaint and an opportunity to amend, unless the complaint’s deficiencies
22   cannot be cured by amendment. See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987).
23                   B.      Plaintiff’s Allegations
24            Plaintiff sues Sacramento County Superior Court Judge Michael Savage following his
25   denial of plaintiff’s application for release under California Penal Code section 1026(a)
26   (authorizing a person who has been committed to a state facility upon a finding of not guilty by
27   reason of insanity to apply for release in the superior court that issued the commitment order).
28   Plaintiff alleges that Judge Savage denied his application “with no clear explanation” and failed
                                                        2
 1   to respond when plaintiff resubmitted his application. ECF No. 1 at 3. Plaintiff asserts that Judge
 2   Savage’s conduct has deprived him of due process and his “physical liberty to access the courts.”
 3   Id. Plaintiff seeks $750,000 in damages and a lien on defendant’s retirement fund.
 4                  C.      Analysis
 5          Plaintiff’s claims against the sole defendant, Sacramento County Superior Court Judge
 6   Savage, are barred by judicial immunity. “Like other forms of official immunity, judicial
 7   immunity is an immunity from suit, not just from ultimate assessment of damages.” Mireles v.
 8   Waco, 502 U.S. 9, 11 (1991). “[T]he necessary inquiry in determining whether a defendant judge
 9   is immune from suit is whether at the time he took the challenged action he had jurisdiction over
10   the subject matter before him. . . . . [T]he scope of the judge’s jurisdiction must be construed
11   broadly where the issue is the immunity of the judge. A judge will not be deprived of immunity
12   because the action he took was in error, was done maliciously, or was in excess of his authority;
13   rather, he will be subject to liability only when he has acted in the clear absence of all
14   jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 356-57 (1978) (internal citations and quotation
15   marks omitted).
16          Here plaintiff does not assert that defendant was without jurisdiction to render his decision
17   on plaintiff’s application, only that defendant failed to adequately explain his decision, then failed
18   to consider plaintiff’s resubmission of his application.
19          To the extent plaintiff is attempting to challenge his continued civil commitment, his
20   federal remedy is a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254, after he
21   exhausts state judicial remedies. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Civilly
22   committed persons may pursue habeas relief under 28 U.S.C. Section 2254 to challenge their
23   involuntary civil commitment. Duncan v. Walker, 533 U.S. 167, 176 (2001) (stating that a state
24   court order of civil commitment satisfies Section 2254’s “in custody” requirement); Huftile v.
25   Miccio–Fonseca, 410 F.3d 1136, 1139–40 (9th Cir.2005), cert. denied, 547 U.S. 1166 (2006)
26   (“[D]etainees under an involuntary civil commitment scheme ... may use a § 2254 habeas petition
27   to challenge a term of confinement.”). A civil rights action under Section 1983 is the proper
28   vehicle to challenge conditions of confinement; a habeas corpus petition is the sole federal
                                                       3
 1   vehicle for challenging the fact or duration of confinement. Preiser, 411 U.S at 498-99.
 2          Moreover, plaintiff’s pursuit of damages based on his continuing commitment is barred.
 3   In Heck v. Humphrey, 512 U.S. 477 (1994), the United States Supreme Court held that when a
 4   state prisoner seeks damages in a Section 1983 suit, the district court must consider whether a
 5   judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction or
 6   sentence. If it would, the complaint must be dismissed unless plaintiff can demonstrate that the
 7   conviction or sentence has already been invalidated. Id. at 487. The Ninth Circuit has held that
 8   the “favorable termination” rule of Heck applies equally to Section 1983 claims that imply the
 9   invalidity of a plaintiff’s civil commitment. Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1140 (9th
10   Cir. 2005). The Ninth Circuit reasoned that “Heck’s favorable termination rule was intended to
11   prevent a person in custody from using § 1983 to circumvent the more stringent requirements for
12   habeas corpus,” and thus applies not only to prisoners, but to other persons who are “in custody”
13   and thus have access to habeas relief. Id. at 1139. Because civilly committed persons have
14   access to habeas relief to obtain release from custody, Heck requires a civilly committed person
15   to invalidate his civil commitment before pursuing a Section 1983 damages claim implying that
16   his commitment is invalid. Id. at 1140. Unless plaintiff succeeds in invalidating his civil
17   commitment in state proceedings or by federal habeas petition, he may not pursue Section 1983
18   claims premised on its alleged invalidity. Heck, 512 U.S. at 487.
19          Finally, plaintiff’s claim he has been denied access to the courts is without merit. To state
20   a denial of access claim under the First Amendment, a prisoner must plausibly allege that he
21   suffered an “actual injury” as a result of the defendant’s challenged conduct that hindered
22   plaintiff’s efforts to pursue a nonfrivolous legal claim. Lewis v. Casey, 518 U.S. 343, 351-55
23   (1996). The court finds plaintiff’s attempted legal claims in this case to be patently frivolous.
24          This court is persuaded that plaintiff is unable to allege any facts, based upon the
25   circumstances he challenges, that would state a cognizable claim and, therefore, that amendment
26   of the complaint would be futile.
27   ////
28   ////
                                                       4
 1          IV.     Conclusion
 2          Accordingly, IT IS HEREBY ORDERED that:
 3          1. Plaintiff’s request to proceed in forma pauperis, ECF No. 2, is granted.
 4          2. The Clerk of Court is directed to randomly assign a district judge to this action.
 5          Further, IT IS HEREBY RECOMMENDED that this action be dismissed without leave to
 6   amend for failure to state a claim upon which relief may be granted, see 28 U.S.C. §
 7   1915(e)(2)(B)(ii).
 8          These findings and recommendations are submitted to the United States District Judge
 9   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 21 days after
10   being served with these findings and recommendations, plaintiff may file written objections with
11   the court. Such document should be captioned “Objections to Magistrate Judge’s Findings and
12   Recommendations.” Local Rule 304(d). Plaintiff is advised that failure to file objections within
13   the specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
14   F.2d 1153 (9th Cir. 1991).
15   DATED: January 30, 2020
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
